810 F.2d 202
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Pablo Jose Antonio MORALES, Plaintiff-Appellant,v.Mary WILSON;  Noami Gant;  City of Detroit;  Detroit PoliceDepartment, Defendants-Appellees.
No. 85-1853.
United States Court of Appeals, Sixth Circuit.
Nov. 18, 1986.

Before WELLFORD and GUY, Circuit Judges, and PECK, Senior Circuit Judge.

ORDER

1
This pro se California plaintiff appeals from a district court judgment dismissing his civil rights complaint filed under 42 U.S.C. §§ 1983 and 1985.   Seeking injunctive and declaratory relief, plaintiff alleged that the defendants have refused to process his papers and have usurped the judicial function of reviewing his legal papers which have requested them to either process a burglary charge pending against him so he may receive a sentence concurrent to the one he is now serving or dismiss the burglary charge as being barred under the statute of limitations.   The district court dismissed plaintiff's suit for being without merit pursuant to 28 U.S.C. § 1915.


2
Upon review of the cause, this Court concludes that the district court properly dismissed plaintiff's suit.   Liberally construed, plaintiff's allegations clearly failed to state a violation of his rights cognizable under the Federal Constitution.   Cf. Paul v. Davis, 424 U.S. 693 (1976);   Bird v. Summit County, Ohio, 730 F.2d 442 (6th Cir.1984) (per curiam ).   They also failed to state a cause of action because they were allegations of opinions and mere conclusions.   See Hurney v. Carver, 602 F.2d 993, 995 (1st Cir.1979);   Bryan v. Stillwater Board of Realtors, 578 F.2d 1319, 1321 (10th Cir.1977);   Place v. Shepherd, 446 F.2d 1239, 1244 (6th Cir.1971).


3
For these reasons, this panel unanimously agrees that oral argument is not necessary in this appeal.   Rule 34(a), Federal Rules of Appellate Procedure.   The district court's judgment is, accordingly, affirmed pursuant to Rule 9(d)(3), Rules of the Sixth Circuit.